UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-1335


RONALD JARMUTH,

                   Plaintiff - Appellant,

             v.

THE INTERNATIONAL CLUB HOMEOWNERS ASSOCIATION, INC.,

                   Defendant - Appellant,

             and

STATE OF SOUTH CAROLINA; HORRY COUNTY COURT OF COMMON
PLEAS,

                   Defendants.



Appeal from the United States District Court for the District of South Carolina, at
Florence. R. Bryan Harwell, District Judge. (4:16-cv-00242-RBH)


Submitted: August 30, 2018                             Decided: September 13, 2018


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Ronald Jarmuth, Appellant Pro Se. Henrietta U. Golding, Alicia Eleanor Thompson,
MCNAIR LAW FIRM, PA, Myrtle Beach, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Ronald Jarmuth appeals the district court’s orders adopting the magistrate judge’s

recommendation and granting the International Club Homeowners Association, Inc.’s

motion to dismiss Jarmuth’s civil action on the basis of res judicata and denying

Jarmuth’s motion for reconsideration.      We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Jarmuth v. The Int’l Club Homeowners Ass’n, Inc., No. 4:16-cv-00242-RBH (D.S.C.

Mar. 27, 2017; Mar. 12, 2018). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            3